IN THE UNITED STATES COURT OF APPEALS

                          FOR THE FIFTH CIRCUIT
                             _______________

                               No. 95-40060
                             Summary Calendar
                              _______________


                      JACK C. BLAKE, III, et al.,

                                               Plaintiffs,

                   STEPHEN BLAKE, as Next Friend to
                          Jack C. Blake, III,

                                               Plaintiff-Appellant,

                                  VERSUS

                            CITY OF LAREDO
                                  and
                CITY OF LAREDO WASTEWATER COLLECTION,

                                               Defendants-Appellees.

                       _________________________

            Appeal from the United States District Court
                 for the Southern District of Texas
                            (L-94-CV-155)
                      _________________________

                              (June 9, 1995)

Before SMITH, WIENER, and EMILIO M. GARZA, Circuit Judges.

PER CURIAM:*



     The judgment is AFFIRMED, essentially for the reasons set

forth in the district court's Memorandum and Order entered on

December 27, 1994.      The plaintiff sues for sexual harassment un-


     *
        Local Rule 47.5.1 provides: "The publication of opinions that have no
precedential value and merely decide particular cases on the basis of well-
settled principles of law imposes needless expense on the public and burdens
on the legal profession."    Pursuant to that rule, the court has determined
that this opinion should not be published.
der title VII.   As the district court noted, however, this court

in Garcia v. Elf Atochem N. Am., 28 F.3d 446, 451-52 (5th Cir.

1994), has held that male-on-male harassment is not actionable

under title VII even if it is sexual in nature.




                                2